Exhibit 10(2)

Pfizer Inc. 2004 Stock Plan,

As Amended and Restated

(through February 23, 2012)

SECTION 1. PURPOSE

The purpose of the Pfizer Inc. 2004 Stock Plan (“the Plan”) is to furnish a
material incentive to employees and non-employee Directors of the Company and
its Affiliates by making available to them the benefits of a larger common stock
ownership in the Company through stock options and awards. It is believed that
these increased incentives stimulate the efforts of employees and non-employee
Directors towards the continued success of the Company and its Affiliates, as
well as assist in the recruitment of new employees and non-employee Directors.
The Plan was amended and restated as of January 1, 2008, to reflect the intended
exemption from Section 409A (as defined below) for certain Awards, as well as
continued compliance with Section 409A for certain other Awards, and further
amended and restated, as of April 23, 2009, to make certain other changes
designed to promote the effective operation of the Plan and to replenish the
number of Shares available for grant.

SECTION 2. DEFINITIONS

As used in the Plan, the following terms shall have the meanings set forth
below:

 

  (a) “Affiliate” shall mean (i) any Person that directly, or through one or
more intermediaries, controls, or is controlled by, or is under common control
with, the Company or (ii) any entity in which the Company has a significant
equity interest, as determined by the Committee.

  (b) “Award” shall mean any Option, Stock Appreciation Right, Restricted Stock
Award, Performance Share, dividend equivalent, Other Stock Unit Award or any
other right, interest or option relating to Shares issued and delivered pursuant
to the provisions of the Plan.

  (c) “Award Agreement” shall mean any written agreement, contract or other
instrument or document evidencing any Award granted by the Committee hereunder,
which in the sole and absolute discretion of the Committee may, but need not, be
signed or acknowledged by the Company or the Participant.

  (d) “Board” shall mean the Board of Directors of the Company.

  (e) “Cause” shall mean a willful breach of duty in the course of employment.
No act or failure to act shall be deemed “willful” unless done, or omitted to be
done, not in good faith and without reasonable belief that the action or
omission was in the best interest of the Company and its Affiliates.

  (f)

“Change in Control” shall mean the occurrence of any of the following events:
(i) at any time during the initial two-year period following the Effective Date
or during each subsequent Renewal Term, as the case may be, at least a majority
of the Board shall cease to consist of “Continuing Directors” (meaning directors
of the Company who either were directors at the beginning of such initial
two-year period or subsequent Renewal Term, as the case may be, or who
subsequently became directors and whose election, or nomination for election by
the Company’s stockholders, was approved by a majority of the then Continuing
Directors); or (ii) any “person” or “group” (as determined for purposes of
Section 13(d)(3) of the Exchange Act, except any majority-owned subsidiary of
the Company or any employee benefit plan of the Company or any trust thereunder,
shall have acquired “beneficial ownership” (as determined for purposes of
Securities and Exchange Commission (“SEC”) Regulation 13d-3) of Shares having
20% or more of the voting power of all

 

1



--------------------------------------------------------------------------------

  outstanding Shares, unless such acquisition is approved by a majority of the
directors of the Company in office immediately preceding such acquisition; or
(iii) a merger or consolidation occurs to which the Company is a party, in which
outstanding Shares are converted into shares of another company (other than a
conversion into shares of voting common stock of the successor corporation or a
holding company thereof representing 80% of the voting power of all capital
stock thereof outstanding immediately after the merger or consolidation) or
other securities (of either the Company or another company) or cash or other
property; or (iv) the sale of all, or substantially all, of the Company’s assets
occurs; or (v) the stockholders of the Company approve a plan of complete
liquidation of the Company.

  (g) “Change in Control Price” means, with respect to a Share, the higher of
(A) the highest reported sales price, regular way, of such Share in any
transaction reported on the New York Stock Exchange Composite Tape or other
national exchange on which such Shares are listed or on the Nasdaq National
Market during the 60-day period prior to and including the date of a Change in
Control or Change in Control Event or (B) if the Change in Control or Change in
Control Event is the result of a tender or exchange offer or a corporate
transaction, the highest price per such Share paid in such tender or exchange
offer or corporate transaction; provided, however, that in the case of an Award
exempt from Section 409A, the Change in Control Price shall be the Fair Market
Value of such Share on the date such Award is exercised or deemed exercised
pursuant to Section 11. To the extent the consideration paid in any such
transaction described above consists in full or in part of securities or other
noncash consideration, the value of such securities or other noncash
consideration shall be determined in the sole discretion of the Board.

  (h) “Code” shall mean the Internal Revenue Code of 1986, as amended from time
to time, and any successor thereto.

  (i) “Committee” shall mean the Compensation Committee of the Board or such
other persons or committee to whom it has delegated any authority, as may be
appropriate. A person may serve on the Compensation Committee only if he or she
(i) is a “Non-employee Director” for purposes of Rule 16b-3 under the Exchange
Act, and (ii) satisfies the requirements of an “outside director” for purposes
of Section 162(m) of the Code.

  (j) “Company” shall mean Pfizer Inc., a Delaware corporation.

  (k) “Covered Employee” shall mean a “covered employee” within the meaning of
Section 162(m)(3) of the Code, or any successor provision thereto.

  (l) “Director” shall mean a member of the Board.

  (m) “Effective Date” shall mean the date the Plan was last approved by the
stockholders of the Company.

  (n) “Employee” shall mean any employee of the Company or any Affiliate. For
any and all purposes under this Plan, the term “Employee” shall not include a
person hired as an independent contractor, leased employee, consultant or a
person otherwise designated by the Committee, the Company or an Affiliate at the
time of hire as not eligible to participate in or receive benefits under the
Plan or not on the payroll, even if such ineligible person is subsequently
determined to be a common law employee of the Company or an Affiliate or
otherwise an employee by any governmental or judicial authority. Unless
otherwise determined by the Committee in its sole discretion, for purposes of
the Plan, an Employee shall be considered to have terminated employment or
services and to have ceased to be an Employee if his or her employer ceases to
be an Affiliate, even if he or she continues to be employed by such employer.

  (o) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

  (p) “Fair Market Value” shall mean, with respect to Shares, as of any date,
the closing price for the Shares as reported on the New York Stock Exchange for
that date or, if no such price is reported for that date, the closing price on
the next preceding date for which such price was reported, unless otherwise
determined by the Committee, in a manner consistent with Section 409A.

 

2



--------------------------------------------------------------------------------

  (q) “Grandfathered Benefits” shall mean any Awards that were earned and vested
as of December 31, 2004, within the meaning of Section 409A. Grandfathered
Benefits are subject to the distribution rules under the Plan that were in
effect on October 3, 2004 and are summarized on Appendix A.

  (r) “Grant Date” shall mean the date on which an Award is granted.

  (s) “Incentive Stock Option” shall mean an Option granted under Section 6 that
is intended to meet the requirements of Section 422 of the Code or any successor
provision thereto.

  (t) “Key Employee” means an Employee treated as a “specified employee” as of
his or her Separation from Service under Code Section 409A(a)(2)(B)(i), i.e., a
key employee (as defined in Code Section 416(i) without regard to paragraph
(5) thereof) of the Company or its Affiliates if the Company’s stock is publicly
traded on an established securities market or otherwise. Key Employees shall be
determined under rules adopted by the Company in accordance with Section 409A.
Key Employees shall also include those key employees who are eligible for the
Company’s Executive Long-Term Incentive Program as “specified employees” for the
12 month period following the specified employee effective date, if not already
included pursuant to the foregoing. Key Employees shall be determined in
accordance with Section 409A using a December 31 identification date and the
listing of Key Employees as of any such identification date shall be effective
for the 12-month period beginning on the effective date following the
identification date. Notwithstanding the foregoing, the Committee may, under the
alternative permissible methods allowable under Section 409A, adopt an
alternative identification and effective date for purposes of determining which
employees are Key Employees.

  (u) “Nonqualified Stock Option” shall mean either an Option granted under
Section 6 that is not intended to be an Incentive Stock Option or an Incentive
Stock Option that has been disqualified.

  (v) “Option” shall mean any right granted to a Participant under the Plan
allowing such Participant to purchase Shares at such price or prices and during
such period or periods as the Committee shall determine.

  (w) “Other Stock Unit Award” shall mean any right granted to a Participant by
the Committee pursuant to Section 10.

  (x) “Participant” shall mean an Employee or a non-employee member of the Board
who is selected by the Committee or the Board from time to time in their sole
discretion to receive an Award under the Plan.

  (y) “Performance Award” shall mean any Award of Performance Shares granted
pursuant to Section 9.

  (z) “Performance Period” shall mean a period of not less than one year, as
established by the Committee at the time any Performance Award is granted or at
any time thereafter, during which any performance goals specified by the
Committee with respect to such Award are to be measured.

  (aa) “Performance Share” shall mean any grant pursuant to Section 9 of a unit
valued by reference to a designated number of Shares, which value may be paid to
the Participant by delivery of such property as the Committee shall determine,
including, without limitation, cash, Shares, other property, or any combination
thereof, upon achievement of such performance goals during the Performance
Period as the Committee shall establish at the time of such grant or earlier
(but no later than ninety (90) days after the commencement of the Performance
Period).

  (bb) “Person” shall mean any individual, corporation, partnership,
association, limited liability company, joint-stock company, trust,
unincorporated organization or government or political subdivision thereof.

  (cc) “Renewal Term” shall mean the two-year period beginning on the second
anniversary of the Effective Date and each successive two-year period
thereafter.

  (dd) “Restricted Stock” shall mean any Share issued with the restriction that
the holder may not sell, transfer, pledge or assign such Share and with such
other restrictions as the Committee, in its sole discretion, may impose
(including, without limitation, any restriction on the right to vote such Share,
and the right to receive any cash dividends), which restrictions may lapse
separately or in combination at such time or times, in installments or
otherwise, as the Committee may deem appropriate.

 

3



--------------------------------------------------------------------------------

  (ee) “Restricted Stock Award” shall mean an award of Restricted Stock under
Section 8.

  (ff) “Section 409A” shall mean Section 409A of the Code and the regulations
and other guidance issued thereunder by the U.S. Treasury or Internal Revenue
Service.

  (gg) “Retirement” shall mean having attained a minimum age of 55 and a minimum
of 10 years of service at the time of a Participant’s separation from the
Company, unless determined otherwise by the Committee, and which shall also
constitute a Separation from Service.

  (hh) “Separation from Service” means a “separation from service” within the
meaning of Section 409A.

  (ii) “Shares” shall mean the shares of common stock of the Company.

  (jj) “Stock Appreciation Right” shall mean any right granted to a Participant
pursuant to Section 7 to receive, upon exercise by the Participant, the excess
of (i) the Fair Market Value of one Share on the date of exercise over (ii) the
grant price of the right on the date of grant, or if granted in connection with
an outstanding Option on the date of grant of the related Option, as specified
by the Committee in its sole discretion, which, except in connection with an
adjustment provided in Section 4(c), shall not be less than the Fair Market
Value of one Share on such date of grant of the right or the related Option, as
the case may be. Any payment by the Company in respect of such right may be made
in cash, Shares, other property, or any combination thereof, as the Committee,
in its sole discretion, shall determine.

  (kk) “Substitute Awards” shall mean Awards granted or Shares issued by the
Company in assumption of, or in substitution or exchange for, awards previously
granted, or the right or obligation to make future awards, by a company acquired
by the Company or an Affiliate or with which the Company or an Affiliate
combines.

  (ll) “Total and Permanent Disability” shall mean total and permanent
disability as determined in accordance with rules established by the Committee,
and in compliance with Section 409A.

  (mm)   “Vesting Period” shall mean the period of time before unrestricted
shares become non-forfeitable and issuable to a Participant within the meaning
of Section 10.

SECTION 3. ADMINISTRATION

The Plan shall be administered by the Committee. The Committee shall have full
power and authority, subject to such orders or resolutions not inconsistent with
the provisions of the Plan as may from time to time be adopted by the Board, to
(a) select the Employees of the Company and its Affiliates to whom Awards may
from time to time be granted hereunder; (b) determine the type or types of Award
to be granted to each Participant hereunder; (c) determine the number of Shares
to be covered by or relating to each Award granted hereunder; (d) determine the
terms and conditions, not inconsistent with the provisions of the Plan, of any
Award granted hereunder; (e) determine whether, to what extent and under what
circumstances Awards may be settled in cash, Shares or other property or
canceled or suspended, consistent with the terms of the Plan; (f) determine
whether, to what extent, and under what circumstances shares or cash paid to or
gain realized by the Participant based on an Award shall be returned to the
Company, consistent with the terms of the Plan; (g) determine whether, to what
extent, and under what circumstances a Participant may be ineligible to retain
an Award; (h) determine whether, to what extent, and under what circumstances
payment of cash, Shares, other property and other amounts payable with respect
to an Award made under the Plan shall be deferred either automatically or at the
election of the Participant, consistent with the terms of the Plan;
(i) interpret and administer the Plan and any instrument or agreement entered
into under the Plan; (j) establish such rules and regulations and appoint such
agents as it shall deem appropriate for the proper administration of the Plan;
and (k) make any other determination and take any other action that the
Committee deems necessary or desirable for administration of the Plan. The
Committee may, in its sole and absolute discretion, and subject to the
provisions of the Plan, from time to time delegate any or all of its authority
to administer the Plan to any other persons or committee as it deems necessary
or appropriate for

 

4



--------------------------------------------------------------------------------

the proper administration of the Plan, except that no such delegation shall be
made in the case of Awards intended to be qualified under Section 162(m) of the
Code. The decisions of the Committee shall be final, conclusive and binding with
respect to the interpretation and administration of the Plan and any grant made
under it. The Committee shall make, in its sole discretion, all determinations
arising in the administration, construction or interpretation of the Plan and
Awards under the Plan, including the right to construe disputed or doubtful Plan
or Award terms and provisions, and any such determination shall be conclusive
and binding on all persons, except as otherwise provided by law. A majority of
the members of the Committee may determine its actions and fix the time and
place of its meetings.

Except as provided in Section 12, the Committee shall be authorized to make
adjustments in Performance Award criteria or in the terms and conditions of
other Awards in recognition of unusual or nonrecurring events affecting the
Company or its financial statements or changes in applicable laws, regulations
or accounting principles. The Committee may correct any defect, supply any
omission or reconcile any inconsistency in the Plan or any Award in the manner
and to the extent it shall deem desirable to carry it into effect. In the event
that the Company shall assume outstanding employee benefit awards or the right
or obligation to make future such awards in connection with the acquisition of
or combination with another corporation or business entity, the Committee may,
in its discretion, make such adjustments in the terms of Awards under the Plan
as it shall deem appropriate.

SECTION 4. SHARES SUBJECT TO THE PLAN

(a)  Subject to adjustment as provided in Section 4(c), a total of four hundred
twenty-five million (425,000,000) Shares shall be authorized for grant pursuant
to Awards under the Plan, plus any shares remaining available for grant under
the Plan as of the Effective Date, provided that no more than four hundred
twenty-five million (425,000,000) Shares may be granted as Incentive Stock
Options. Any Shares granted in connection with Options and Stock Appreciation
Rights shall be counted against this limit as one (1) Share for every one
(1) Option or Stock Appreciation Right awarded. Any Shares granted in connection
with Awards other than Options and Stock Appreciation Rights shall be counted
against this limit as two (2) Shares for every one (1) Share granted in
connection with such Award or by which the Award is valued by reference. No
Participant under this Plan shall be granted Options, Stock Appreciation Rights
or other Awards (counted, as described above, as two (2) Shares awarded for
every one Share issued in connection with such Award or by which the Award is
valued by reference) in any consecutive 36-month period covering more than eight
million (8,000,000) Shares. The grant limit under the preceding sentence shall
apply to an Award other than an Option or Stock Appreciation Right only if the
Award is intended to be “performance-based” as that term is used in
Section 162(m) of the Code. No Award will be granted to any Participant who owns
more than ten percent of the stock of the Company within the meaning of
Section 422 of the Code.

(b)  Any Shares issued hereunder may consist, in whole or in part, of authorized
and unissued Shares, treasury Shares or Shares purchased in the open market or
otherwise.

(c)  In the event of any merger, reorganization, consolidation,
recapitalization, stock dividend, extraordinary cash dividend, stock split,
reverse stock split, spin-off or similar transaction or other change in
corporate structure affecting the Shares, such adjustments and other
substitutions shall be made to the Plan and to Awards as the Committee, in its
sole discretion, deems equitable or appropriate, including, without limitation,
such adjustments in the aggregate number, class and kind of securities that may
be delivered under the Plan, in the aggregate or to any one Participant, in the
number, class, kind and option or exercise price of securities subject to
outstanding Awards granted under the Plan (including, if the Committee deems
appropriate, the substitution of similar options to purchase the shares of, or
other awards denominated in the shares of, another company) as the Committee may
determine to be appropriate in its sole discretion; provided, however, that the
number of Shares subject to any Award shall always be a whole number and further
provided that in no event may any change be made to an Incentive Stock Option
which would constitute a modification within the meaning of Section 424(h)(3) of
the Code. Moreover, notwithstanding

 

5



--------------------------------------------------------------------------------

anything herein to the contrary, an adjustment to an Award under this
Section 4(c) may not be made in a manner that would result in the grant of a new
Option or Stock Appreciation Right under Section 409A, unless the Committee
specifically determines that such adjustment is desirable and will not cause the
modified award to create adverse tax consequences under Section 409A.

(d)  Any Shares subject to Awards that terminate, expire, or are forfeited,
cancelled or settled in cash, either in whole or in part, may be used for the
further grant of Awards to the extent of such termination, forfeiture,
cancellation or settlement. Any Shares that again become available for future
grants pursuant to the preceding sentence shall be added back as one (1) Share
if such Shares were subject to Options or Stock Appreciation Rights, and as two
(2) Shares if such Shares were subject to Awards other than Options or Stock
Appreciation Rights. In addition, in the case of any Substitute Award, Shares
delivered or deliverable in connection with such assumed or Substitute Award
shall not reduce the number of Shares authorized for grant in Section 4(a)
above. Notwithstanding the foregoing, Shares subject to an Award under the Plan
may not again be made available for issuance or delivery under the Plan if such
Shares are (i) Shares that were subject to a stock-settled Stock Appreciation
Right and were not issued upon the net settlement or net exercise of such Stock
Appreciation Right, (ii) Shares delivered or withheld by the Company to pay the
exercise price of an Option, (iii) Shares delivered to or withheld by the
Company to pay the withholding taxes related to an Award, or (iv) Shares
repurchased on the open market with the proceeds of an Option exercise.

SECTION 5. ELIGIBILITY

Any Employee or non-employee Director shall be eligible to be selected as a
Participant; provided, however, that Incentive Stock Options shall only be
awarded to Employees of the Company, or a parent or Affiliate, within the
meaning of Section 422 of the Code. Notwithstanding any provision in this Plan
to the contrary, the non-employee Directors, including a designated committee of
the Board composed solely of non-employee Directors, shall have the authority,
in their sole and absolute discretion, to select non-employee Directors as
Participants who are eligible to receive Awards other than Incentive Stock
Options under the Plan. The non-employee Directors shall set the terms of any
such Awards in their sole and absolute discretion, and the non-employee
Directors shall be responsible for administering and construing such Awards in
substantially the same manner that the Committee administers and construes
Awards to Employees.

SECTION 6. STOCK OPTIONS

Options may be granted hereunder to any Participant, either alone or in addition
to other Awards granted under the Plan and shall be subject to the following
terms and conditions:

(a)  Option Price. The option price per Share shall be not less than the Fair
Market Value of the Shares on the date the Option is granted.

(b)  Number of Shares. The Option shall state the number of Shares covered
thereby.

(c)  Exercise of Option. Unless otherwise determined by the Committee, an Option
will be deemed exercised by the optionee, or in the event of death, an option
shall be deemed exercised by the estate of the optionee, or by a person who
acquired the right to exercise such option by bequest or inheritance or by
reason of the death of the optionee, upon delivery of (i) a notice of exercise
to the Company or its representative, or by using other methods of notice as the
Committee shall adopt, and (ii) accompanying payment of the option price or
other methods of satisfying the option exercise prices as approved by the
Committee and in accordance with any restrictions as the Committee shall adopt.
The notice of exercise, once delivered, shall be irrevocable. Notwithstanding
the above, and unless the Committee determines otherwise, in the event that
(i) an optionee dies, (ii) his representative has a right to exercise an Option,
(iii) the Option is not exercised

 

6



--------------------------------------------------------------------------------

by the last day on which it is exercisable, and (iv) the option price per share
is below the Fair Market Value of a Share on such date, the Option shall be
deemed exercised on such date via a cashless exercise procedure and the
resulting proceeds net of the option price and any required tax withholding
shall be paid to the representative.

(d)  Term of Option. The Committee shall determine the option exercise period of
each Option. The period for Incentive Stock Options shall not exceed ten years
from the grant date. A Nonqualified Stock Option may be exercisable for a period
of up to ten years and six months so as to conform with or take advantage of
governmental requirements, statutes or regulations.

(e)  First Exercisable Date. Except in the case of death, Total and Permanent
Disability, Change in Control or the sale or restructuring of a business or
plant closing, no Option may be exercised during the first year of its term or
such longer period as may be specified in the Option.

(f)  Termination of Option. All Options shall terminate upon their expiration,
their surrender, upon breach by the optionee of any provisions of the Option, or
in accordance with any other rules and procedures incorporated into the terms
and conditions governing the Options as the Committee shall deem advisable or
appropriate.

(g)  Incorporation by Reference. The Option shall contain a provision that all
the applicable terms and conditions of this Plan are incorporated by reference
therein.

(h)  Other Provisions. The Option shall also be subject to such other terms and
conditions as the Committee shall deem advisable or appropriate, consistent with
the provisions of the Plan as herein set forth. In addition, Incentive Stock
Options shall contain such other provisions as may be necessary to meet the
requirements of the Code and the Treasury Department rulings and regulations
issued thereunder with respect to Incentive Stock Options.

(i)  Exemption from Section 409A. It is intended that all Options granted under
this Plan will be exempt from Section 409A. Nevertheless, the Company does not
represent, covenant or guarantee that any particular Award made under the Plan
will qualify for favorable tax treatment (e.g., as in incentive stock options)
or will avoid unfavorable tax consequences to the Participant (e.g.,
Section 409A penalties).

SECTION 7. STOCK APPRECIATION RIGHTS

(a) Grant of a Stock Appreciation Right. Stock Appreciation Rights may be
granted hereunder to any Participant, either alone (“freestanding”) or in
addition to other Awards granted under the Plan and may, but need not, relate to
a specific Option granted under Section 6. The provisions of Stock Appreciation
Rights need not be the same with respect to each recipient. Any Stock
Appreciation Right related to a Nonqualified Stock Option may be granted at the
same time such Option is granted or at any time thereafter before exercise or
expiration of such Option. Any Stock Appreciation Right related to an Incentive
Stock Option must be granted at the same time such Option is granted. In the
case of any Stock Appreciation Right related to any Option, the Stock
Appreciation Right or applicable portion thereof shall terminate and no longer
be exercisable upon the termination or exercise of the related Option, except
that a Stock Appreciation Right granted with respect to less than the full
number of Shares covered by a related Option shall not be reduced until the
exercise or termination of the related Option exceeds the number of Shares not
covered by the Stock Appreciation Right. Any Option related to any Stock
Appreciation Right shall no longer be exercisable to the extent the related
Stock Appreciation Right has been exercised.

(b) Terms. The Committee may impose such terms and conditions or restrictions on
the exercise of any Stock Appreciation Right, as it shall deem advisable or
appropriate; provided that a Stock Appreciation Right shall not have an exercise
price less than Fair Market Value of a Share on the date of grant or a term of
greater than ten years.

(c) Section 409A. Stock Appreciation Rights may be granted hereunder by the
Committee either (i) in a manner consistent with Section 409A such that the
Stock Appreciation Right will not provide for a deferral of compensation under
Section 409A, or (ii) in a manner that is intended from grant to subject the
Stock Appreciation Right to Section 409A. In the event Stock Appreciation Rights
are granted to be so subject to

 

7



--------------------------------------------------------------------------------

Section 409A, then the Stock Appreciation Right shall be settled and paid in a
single lump sum (i) as of a specified date, (ii) upon the Participant’s
Separation from Service, or (iii) the earlier of (i) or (ii) hereof, as
specified and set forth by the Committee in an Award Agreement at the time of
grant, and shall otherwise be granted, administered, settled and paid in
accordance with Section 409A. Notwithstanding the foregoing, any such settlement
and payment may not be made to a Key Employee upon a Separation from Service
before the date which is 6 months after the date of the Key Employee’s
Separation from Service (or, if earlier, the date of death of the Key Employee).

SECTION 8. RESTRICTED STOCK

(a)  Grant of Restricted Stock. A Restricted Stock Award shall be subject to
restrictions imposed by the Committee at the time of grant for a period of time
specified by the Committee (the “Restriction Period”). Restricted Stock Awards
may be issued hereunder to Participants for no cash consideration or for such
minimum consideration as may be required by applicable law, either alone or in
addition to other Awards granted under the Plan. Any Award of Restricted Stock
shall also be subject to such other terms and conditions as the Committee shall
deem advisable or appropriate, consistent with the provisions of the Plan as
herein set forth. Except in the event of a termination of employment due to
death, Retirement, Total and Permanent Disability, Change in Control or the sale
or restructuring of a business or plant closing, Restricted Stock Awards shall
have a Restriction Period of not less than three (3) years from the date of
grant, which may include pro-rata lapsing of restrictions thereon. In the event
of a termination of employment due to death, Total and Permanent Disability or a
Change in Control, awards of Restricted Stock immediately and fully vest. In the
event of a termination of employment due to Retirement or a sale or
restructuring of a business or plant closing, awards of Restricted Stock vest
pro-rata. Notwithstanding the above, Awards covering up to five (5) percent of
the total number of Shares that may be issued or delivered under the Plan (other
than as Awards of Options or Stock Appreciation Rights) may contain no
restrictions or be subject to a Restriction Period of less than three (3) years.

(b)  Registration. Any Restricted Stock issued hereunder may be evidenced in
such manner, as the Committee, in its sole discretion, shall deem appropriate,
including, without limitation, book entry registration or issuance of a stock
certificate or certificates. In the event any stock certificates are issued in
respect of Shares of Restricted Stock awarded under the Plan, such certificates
shall be registered in the name of the Participant and shall bear an appropriate
legend referring to the terms, conditions and restrictions applicable to such
Award.

(c)  Section 409A. Restricted Stock Awards may be granted hereunder by the
Committee either (i) in a manner consistent with Section 409A such that the
Restricted Stock Award not provide for a deferral of compensation under
Section 409A, or (ii) in a manner that is intended from grant to subject the
Restricted Stock Award to Section 409A. In the event Restricted Stock Awards are
subject to Section 409A, then the Restricted Stock Award shall be settled and
paid in a single lump sum (i) as of a specified date, (ii) upon the
Participant’s Separation from Service, or (iii) the earlier of (i) or
(ii) hereof, as specified and set forth by the Committee in an Award Agreement
at the time of grant, and shall otherwise be granted, administered, settled and
paid in accordance with Section 409A. Notwithstanding the foregoing, any such
settlement and payment may not be made to a Key Employee upon a Separation from
Service before the date which is 6 months after the date of the Key Employee’s
Separation from Service (or, if earlier, the date of death of the Key Employee).

SECTION 9. PERFORMANCE AWARDS

Performance Awards may be paid in cash, Shares, other property, or any
combination thereof, and may be subject to such other terms and conditions as
the Committee shall deem advisable or appropriate, consistent

 

8



--------------------------------------------------------------------------------

with the provisions of the Plan as set forth, in the sole discretion of the
Committee at the time of payment. The performance levels to be achieved for each
Performance Period and the amount of the Award to be distributed shall be
conclusively determined by the Committee. Performance Awards will be paid in a
lump sum prior to the 15th day of the third month of the year immediately
following the year in which the close of the Performance Period occurs in
accordance with the applicable short-term deferral exception provisions of
Section 409A, or, in accordance with procedures established by the Committee and
the applicable provisions of Section 409A, on a deferred basis pursuant to
Section 15 hereof, if applicable. All Performance Awards must satisfy the
definition of “performance-based compensation” of Treasury Regulation
Section 1.409A-1(e), but the Committee may designate whether any Performance
Award, either alone or in addition to other Awards granted under the Plan, being
granted to any Employee is intended to be “performance-based compensation” as
that term is used in Section 162(m) of the Code. Any such awards designated to
be “performance-based compensation” within the meaning of Code Section 162(m)
shall be conditioned on the achievement of one or more performance measures, to
the extent required by Code Section 162(m), and shall be issued in accordance
with Section 12. Except in the event of a Change in Control or Change in Control
Event described in Section 11, in the event Performance Awards are subject to
Section 409A, then the Performance Award shall be settled and paid in a single
lump sum (i) as of a specified date, (ii) upon the Participant’s Separation from
Service, or (iii) the earlier of (i) or (ii) hereof, in accordance with rules
established by the Committee at the time of grant, and shall otherwise be
granted, administered, settled and paid in accordance with Section 409A.
Notwithstanding the foregoing, any such settlement and payment may not be made
to a Key Employee upon a Separation from Service before the date which is 6
months after the date of the Key Employee’s Separation from Service (or, if
earlier, the date of death of the Key Employee).

SECTION 10. OTHER STOCK UNIT AWARDS

(a)  Stock and Administration. Awards that are valued by reference to, or are
otherwise based on, Shares (“Other Stock Unit Awards”) may be granted hereunder
to Participants, either alone or in addition to other Awards granted under the
Plan, and such Other Stock Unit Awards shall also be available as a form of
payment in the settlement of other Awards granted under the Plan. Other Stock
Unit Awards may be paid in Shares, cash or any other form of property, as the
Committee shall determine. Subject to the provisions of the Plan, the Committee
shall have sole and complete authority to determine the Employees to whom and
the time or times at which such Awards shall be made, the number of Shares to be
issued or delivered pursuant to such Awards, and all other conditions of the
Awards. Any Other Stock Unit Awards shall be subject to such other terms and
conditions as the Committee shall deem advisable or appropriate, consistent with
the provisions of the Plan as herein set forth. Except in the event of a
termination of employment due to death, Retirement, Total and Permanent
Disability, Change in Control or the sale or restructuring of a business or
plant closing, Other Stock Unit Awards shall have a Vesting Period of not less
than three (3) years, which may include pro-rata lapsing of restrictions
thereon. In the event of a termination of employment due to death, Total and
Permanent Disability or a Change in Control, Other Stock Awards immediately and
fully vest. In the event of a termination of employment due to Retirement or a
sale or restructuring of a business or plant closing, Other Stock Awards vest
pro-rata. Notwithstanding the above, Awards covering up to five (5) percent of
the total number of Shares that may be issued or delivered under the Plan (other
than as Awards of Options or Stock Appreciation Rights) may contain no
restrictions or be subject to a Vesting Period of less than three (3) years.

(b)  Other Provisions. Shares (including securities convertible into Shares)
subject to Awards granted under this Section 10 may be issued for no cash
consideration or for such minimum consideration as may be required by applicable
law.

(c)  Section 409A. Other Stock Unit Awards may be granted hereunder by the
Committee (i) in a manner consistent with Section 409A such that the Other Stock
Unit Awards will not provide for a deferral of compensation under Section 409A,
or (ii) in a manner that will subject the Other Stock Unit Award to

 

9



--------------------------------------------------------------------------------

Section 409A. In the event Other Stock Unit Awards are granted to be so subject
to Section 409A, then the Other Stock Unit Awards shall be settled and paid in a
single lump sum (i) as of a specified date, (ii) upon the Participant’s
Separation from Service, or (iii) the earlier of (i) or (ii) hereof, as
specified by the Committee at the time of grant or otherwise in a fashion which
is compliant with Section 409A, and shall otherwise be granted, administered,
settled and paid in compliance with Section 409A. Notwithstanding the foregoing,
any such settlement and payment may not be made to a Key Employee upon a
Separation from Service before the date which is 6 months after the date of the
Key Employee’s Separation from Service (or, if earlier, the date of death of the
Key Employee).

(d)  Section 162(m) Deferrals. Except for Other Stock Unit Awards which are
subject to the satisfaction of performance goals, any outstanding Other Stock
Unit Awards that are scheduled to be settled or otherwise paid to a Participant
during a taxable year in which such Participant is, or is likely to be, a
Covered Employee, shall automatically be deferred into the Pfizer Inc Deferred
Compensation Plan, as Amended and Restated, effective January 1, 2008, in
accordance with the terms of such plan and in compliance with the applicable
provisions of Section 409A until the earlier of (i) the first day of the
Participant’s first taxable year in which the Company reasonably anticipates
that if the payment is made during such year, the deduction of such payment by
the Company will not be barred by the application of Code Section 162(m), or
(ii) the Participant’s Separation from Service. Notwithstanding the foregoing,
any such payment may not be made to a Key Employee upon a Separation from
Service before the date which is 6 months after the date of the Key Employee’s
Separation from Service (or, if earlier, the date of death of the Key Employee).

SECTION 11. CHANGE IN CONTROL PROVISIONS

(a)  Unless the Committee or Board shall determine otherwise at the time of
grant with respect to a particular Award, and notwithstanding any other
provision of the Plan to the contrary, in the event a Participant’s employment
or service is involuntarily terminated without Cause (as determined by the
Committee or Board in its sole discretion) during the 24-month period following
a Change in Control, and provided that, with respect to any Awards that are
considered deferred compensation under Section 409A, the Participant’s
involuntary termination of employment or service also constitutes a Separation
from Service:

  (i) notwithstanding a provision in any Award Agreement to the contrary, any
Options and Stock Appreciation Rights outstanding and which are not then
exercisable and vested shall upon such involuntary termination fully vest and
become exercisable for their full term, and shall remain in effect for the
respective terms of such award as set forth in the grant documents at the time
of grant notwithstanding such involuntary termination.

  (ii) any vested Options and Stock Appreciation Rights outstanding shall remain
in effect and be exercisable for the respective terms of such award as set forth
in the grant documents at the time of grant notwithstanding such involuntary
termination;

  (iii) the restrictions and deferral limitations applicable to any Restricted
Stock shall lapse, and such Restricted Stock shall immediately become free of
all restrictions and limitations and become fully vested and transferable to the
full extent of the original grant;

  (iv) all Performance Awards shall be considered to be earned and payable in
full, based on the applicable performance criteria or, if not determinable, at
the target level and any deferral or other restriction shall lapse and such
Performance Awards shall be immediately settled and paid upon the Participant’s
Separation from Service (and the Participant shall have no discretion to choose
the date of settlement and payment) provided, however, that any such settlement
and payment may not be made to a Key Employee upon a Separation from Service
before the date which is 6 months after the date of the Key Employee’s
Separation from Service (or, if earlier, the date of death of the Key Employee);
and

  (v) the restrictions and deferral limitations and other conditions applicable
to any Other Stock Unit Awards or any other Awards shall immediately lapse, and
any such Other Stock Unit Awards or such other Awards shall become free of all
restrictions, limitations or conditions and become fully vested and transferable
to the full extent of the original grant;

 

10



--------------------------------------------------------------------------------

  (vi) notwithstanding any other provision of this Section 11(a), the proceeds,
from exercise or otherwise, of any Options, Stock Appreciation Rights,
Restricted Stock, Performance Shares or Other Stock Unit Awards that are
considered deferred compensation under Section 409A shall be paid (and if not
exercised prior to the date of the Participant’s Separation from Service, shall
be deemed exercised and settled and paid) upon the Participant’s Separation from
Service (and the Participant shall have no discretion to choose the date of
payment) provided, however, that any such payment may not be made to a Key
Employee upon a Separation from Service before the date which is 6 months after
the date of the Key Employee’s Separation from Service (or, if earlier, the date
of death of the Key Employee).

(b)  Change in Control Cash Out. Notwithstanding any other provision of the
Plan, in the event of a Change in Control, or, with respect to Options, Stock
Appreciation Rights, Restricted Stock, Performance Shares or Other Stock Unit
Awards that are considered deferred compensation under Section 409A, in the
event of a Change in Control that is also a “Change in Control Event” described
in Section 409A(a)(2)(A)(v) or otherwise under Section 409A, (i) the Committee
or Board may, in its discretion, provide in the terms of the Option, Stock
Appreciation Right, Restricted Stock, Performance Share or Other Stock Unit
Award that is intended to be exempt from Section 409A, that such Option, Stock
Appreciation Right, Restricted Stock, Performance Share or Other Stock Unit
Award shall, upon the occurrence of a Change in Control, be cancelled in
exchange for a cash payment to be made within 60 days of the Change in Control
(and the Participant shall have no discretion to choose the date of payment) in
an amount equal to the amount by which the Fair Market Value per Share on the
date of the payment exceeds the purchase price per Share under the Option or
Stock Appreciation Right multiplied by the number of Shares issued and delivered
under the Option or Stock Appreciation Right, or in an amount equal to the Fair
Market Value per Share on the date of the payment for the Restricted Stock,
Performance Share, or Other Stock Unit Award, or (ii) the Committee or Board
may, in its discretion, provide in the terms of an Option, Stock Appreciation
Right, Restricted Stock, Performance Share, or Other Stock Unit Award that is
deferred compensation under Section 409A, that such Option, Stock Appreciation
Right, Restricted Stock, Performance Share or Other Stock Unit shall, upon the
occurrence of a Change in Control Event, be cancelled in exchange for a cash
payment to be made within 60 days of the Change in Control Event (and the
Participant shall have no discretion to choose the date of payment) in an amount
equal to the amount by which the Change in Control Price per Share exceeds the
purchase price per Share under the Option or Stock Appreciation Right,
multiplied by the number of Shares issued and delivered under the Option or
Stock Appreciation Right, or in an amount equal to the Change in Control Price
per Share for the Restricted Stock, Performance Share or Other Stock Unit Award.

(c)  Notwithstanding the above, if the Change in Control is the result of a
transaction pursuant to Section 2(e)(iii) and the surviving entity does not
assume, substitute or replace Awards, such Awards shall become fully vested and
immediately exercisable or transferable to the full extent of the original grant
upon the Change in Control and shall be distributed, settled or paid in full
within 90 days of the Change in Control as provided in Section 11(b) above.

SECTION 12. CODE SECTION 162(m) PROVISIONS

(a)  Notwithstanding any other provision of the Plan if the Committee determines
at the time, a Performance Award is granted to a Participant who is then an
officer that such Participant is, or is likely to be as of the end of the tax
year in which the Company would ordinarily claim a tax deduction in connection
with such Award, a Covered Employee, then the Committee may provide that this
Section 12 is applicable to such Award.

 

11



--------------------------------------------------------------------------------

(b)  If a Performance Award is subject to this Section 12, then the lapsing of
restrictions thereon and the distribution of cash, Shares or other property
pursuant thereto, as applicable, shall be subject to the achievement of one or
more objective performance goals established by the Committee, which shall be
based on the attainment of specified levels of one or any combination of the
following: revenues, cost reductions, operating income, income before taxes, net
income, adjusted net income, earnings per share, adjusted earnings per share,
operating margins, working capital measures, return on assets, return on equity,
return on invested capital, cash flow measures, market share, shareholder return
or economic value added of the Company or the Affiliate or division of the
Company for or within which the Participant is primarily employed. Such
performance goals also may be based on the achievement of specified levels of
Company performance (or performance of an applicable Affiliate or division of
the Company) under one or more of the measures described above relative to the
performance of other corporations. Such performance goals shall be set by the
Committee within the time period prescribed by, and shall otherwise comply with
the requirements of, Section 162(m) of the Code, or any successor provision
thereto, and the regulations thereunder.

(c)  In setting performance goals, the Committee may provide in any such Award
Agreement that resulting from the following items shall be included or excluded:
(i) asset write-downs; (ii) litigation or claim judgments or settlements;
(iii) the effect of changes in tax laws, accounting principles or other laws or
provisions affecting reported results, (iv) charges for any reorganization and
restructuring programs; (v) extraordinary nonrecurring charges or losses as
described in Accounting Principles Board Opinion No. 30 and/or in Management’s
Discussion and Analysis of Financial Condition and Results of Operations
appearing in the Company’s annual report to stockholders for the applicable
year, (vi) the impact of acquisitions or divestitures; (vii) foreign exchange
gains and losses and (viii) gains or losses on asset sales. To the extent such
inclusions or exclusions affect Awards to a Covered Employee, they shall be
prescribed in a form that satisfies the requirements for “performance-based
compensation” within the meaning of Section 162(m) of the Code.

(d)  Notwithstanding any provision of the Plan other than Section 11, with
respect to any Performance Award that is subject to this Section 12, the
Committee may adjust downwards, but not upwards, the amount payable pursuant to
such Award, and the Committee may not waive the achievement of the applicable
performance goals except in the case of the death or Total and Permanent
Disability of the Participant, or under such other conditions where such waiver
will not jeopardize the treatment of other Awards under this Section as
“performance-based compensation” under Section 162(m) of the Code.

(e)  The Committee shall have the power to impose such other restrictions on
Awards subject to this Section 12 as it may deem necessary or appropriate to
ensure that such Awards satisfy all requirements for “performance-based
compensation” within the meaning of Section 162(m)(4)(C) of the Code, or any
successor provision thereto.

 

12



--------------------------------------------------------------------------------

SECTION 13. AMENDMENTS AND TERMINATION

The Board may amend, alter, suspend, discontinue or terminate the Plan or any
portion thereof at any time; provided, however, that no such amendment,
alteration, suspension, discontinuation or termination shall be made without
(a) stockholder approval if such approval is necessary to qualify for or comply
with any tax or regulatory requirement for which or with which the Board deems
it necessary or desirable to qualify or comply, (b) the consent of the affected
Participant, if such action would materially impair the rights of such
Participant under any outstanding Award or (c) approval of the holders of a
majority of the outstanding Common Stock present or represented by proxy and
entitled to vote at a meeting of the Company’s stockholders with respect to any
alteration or amendment to the Plan which increases the maximum number of shares
of Common Stock which may be issued under the Plan or the number of shares of
such stock which may be issued to any one Participant, extends the term of the
Plan or of options granted thereunder, changes the eligibility criteria in
Section 5, or reduces the option price below that now provided for in the Plan.
In addition, notwithstanding the above, any termination of the Plan shall comply
with all requirements under Section 409A that are necessary to be met to avoid
adverse tax consequences to Participants under Section 409A.

The Committee may delegate to another committee, as it may appoint, the
authority to take any action consistent with the terms of the Plan, either
before or after an Award has been granted, which such other committee deems
necessary or advisable to comply with any government laws or regulatory
requirements of a foreign country, including but not limited to, modifying or
amending the terms and conditions governing any Awards, or establishing any
local country plans as sub-plans to this Plan. In addition, under all
circumstances, the Committee may make non-substantive administrative changes to
the Plan as to conform with or take advantage of governmental requirements,
statutes or regulations.

The Committee may amend the terms of any Award theretofore granted,
prospectively or retroactively, but no such amendment shall (a) materially
impair the rights of any Participant without his or her consent, (b) except for
adjustments made pursuant to Section 4(c) or in connection with Substitute
Awards, reduce the exercise price of outstanding Options or Stock Appreciation
Rights or cancel or amend outstanding Options or Stock Appreciation Rights for
the purpose of repricing, replacing or regranting such Options or Stock
Appreciation Rights with an exercise price that is less than the exercise price
of the original Options or Stock Appreciation Rights or cancel or amend
outstanding Options or Stock Appreciation Rights with an exercise price that is
greater than the Fair Market Value of a Share for the purpose of exchanging such
Options or Stock Appreciation Rights for cash or any other Awards without
stockholder approval or (c) cause any Award intended to be exempt from
Section 409A to become subject to Section 409A. Notwithstanding the foregoing,
the Committee may amend the terms of any award heretofore granted, prospectively
or retroactively, in order to cure any potential defects under Section 409A, in
a manner deemed appropriate by the Committee in its sole discretion, without the
consent of the Participant. Any change or adjustment to an outstanding Incentive
Stock Option shall not, without the consent of the Participant, be made in a
manner so as to constitute a “modification” that would cause such Incentive
Stock Option to fail to continue to qualify as an Incentive Stock Option.
Notwithstanding the foregoing, any adjustments made pursuant to Section 4(c)
shall not be subject to these restrictions.

Notwithstanding the foregoing, no amendment of the Plan shall apply to amounts
that were earned and vested (within the meaning of Section 409A) under the Plan
prior to 2005, unless the amendment specifically provides that it applies to
such amounts. The purpose of this restriction is to prevent a Plan amendment
from resulting in an inadvertent “material modification” to amounts that are
Grandfathered Benefits.

 

13



--------------------------------------------------------------------------------

SECTION 14. DIVIDENDS

Subject to the provisions of the Plan and any Award Agreement, the recipient of
an Award (including, without limitation, any deferred Award) may, if so
determined by the Committee, be entitled to receive, currently or on a deferred
basis, cash or stock dividends, or cash payments in amounts equivalent to cash
or stock dividends on Shares (“dividend equivalents”) with respect to the number
of Shares covered by the Award, as determined by the Committee, in its sole
discretion, and the Committee may provide that such amounts (if any) shall be
deemed to have been reinvested in additional Shares or otherwise reinvested.
Provided however, that if the receipt of any such dividend equivalents granted
with respect to Options, Restricted Stock, Other Stock Unit Awards and Stock
Appreciation Rights is contingent upon the exercise of the Options or Stock
Appreciation Rights, or the vesting of the Restricted Stock or Other Stock Unit
Awards, then the Options, Restricted Stock, Other Stock Unit Awards, or Stock
Appreciation Rights shall be granted and administered in accordance with all
applicable provisions of Section 409A.

 

SECTION 15. DEFERRAL OF AWARDS UNDER THE COMPANY’S DEFERRED COMPENSATION PLAN

Except as otherwise provided in this Plan, the Committee may provide upon the
granting of an Award hereunder, other than an Award that is intended to be a
stock right which does not constitute a deferral of compensation within the
meaning of Treasury Regulations Section 1.409A-1(a)(5) so that it is subject to
the requirement that it not include any feature for the deferral of compensation
until an event enumerated in such provision, that it is eligible to be deferred
under, and pursuant to the terms and conditions of, the Pfizer Inc Deferred
Compensation Plan, as Amended and Restated, effective January 1, 2008. Any such
deferral shall be in accordance with the terms of such plan and in compliance
with the applicable provisions of Section 409A.

SECTION 16. GENERAL PROVISIONS

(a) An Award may not be sold, pledged, assigned, hypothecated, transferred, or
disposed of in any manner other than by will or by the laws of descent or
distribution and may be exercised, during the lifetime of the Awardee, only by
the Awardee; provided that the Committee, in its sole discretion, may permit
additional transferability, on a general or specific basis, other than to a
third party for consideration, and may impose conditions and limitations on any
permitted transferability.

(b) No Employee shall have the right to be selected to receive an Option or
other Award under this Plan or, having been so selected, to be selected to
receive a future Award grant or Option. Neither the Award nor any benefits
arising out of this Plan shall constitute part of a Participant’s employment or
service contract with the Company or any Affiliate and, accordingly, this Plan
and the benefits hereunder may be terminated at any time in the sole and
exclusive discretion of the Company without giving rise to liability on the part
of the Company or any Affiliate for severance payments. The Awards under this
Plan are not intended to be treated as compensation for any purpose under any
other Company plan.

(c) No Employee shall have any claim to be granted any Award under the Plan, and
there is no obligation for uniformity of treatment of Employees or Participants
under the Plan.

(d) The prospective recipient of any Award under the Plan shall not, with
respect to such Award, be deemed to have become a Participant, or to have any
rights with respect to such Award until and unless such recipient shall have
accepted any Award Agreement or other instrument evidencing the Award.

(e) Nothing in the Plan or any Award granted under the Plan shall be deemed to
constitute an employment or service contract or confer or be deemed to confer on
any Employee or Participant any right to continue in the employ or service of,
or to continue any other relationship with, the Company or any Affiliate or
limit in any way the right of the Company or any Affiliate to terminate an
Employee’s employment or Participant’s service at any time, with or without
Cause.

 

14



--------------------------------------------------------------------------------

(f) All Shares delivered under the Plan pursuant to any Award shall be subject
to such stock transfer orders and other restrictions as the Committee may deem
advisable under the rules, regulations and other requirements of the Securities
and Exchange Commission, any stock exchange upon which the Shares are then
listed, and any applicable federal or state securities law, and the Committee
may cause a legend or legends to be put on any such certificates to make
appropriate reference to such restrictions.

(g) In appropriate circumstances, the Committee in its sole discretion may
determine that an Award shall be cancelled, or the shares or cash paid or gain
realized from an Award shall be returned to the Company.

(h) No Award granted hereunder shall be construed as an offer to sell securities
of the Company, and no such offer shall be outstanding, unless and until the
Committee in its sole discretion has determined that any such offer, if made,
would comply with all applicable requirements of the U.S. federal securities
laws and any other laws to which such offer, if made, would be subject.

(i) Except as otherwise required in any applicable Award Agreement or by the
terms of the Plan, recipients of Awards under the Plan shall not be required to
make any payment or provide consideration other than the rendering of services.

(j) The Company and its Affiliates shall be authorized to withhold from any
Award granted or payment due under the Plan, and/or to withhold from wages or
other cash compensation paid to the Participant, the minimum statutory amount of
withholding taxes due in respect of an Award or payment hereunder and to take
such other action as may be necessary in the opinion of the Company or Affiliate
to satisfy all obligations for the payment of such taxes. Such other actions may
include, without limitation, the requirement that the Participant execute a
market sale of Shares or other consideration received pursuant to the Award. The
Committee shall be authorized to establish procedures for elections by
Participants to satisfy such obligation for the payment of such taxes by
delivery of or transfer of Shares to the Company (in a manner limited so as to
avoid adverse accounting treatment for the Company), or by directing the Company
to retain Shares (up to the employee’s minimum statutory required tax
withholding rate) otherwise deliverable in connection with the Award.

(k) Nothing contained in the Plan shall prevent the Board from adopting other or
additional compensation arrangements, subject to stockholder approval if such
approval is required; and such arrangements may be either generally applicable
or applicable only in specific cases.

(l) Any Award shall contain a provision that it may not be exercised at a time
when the exercise thereof or the issuance of shares thereunder would constitute
a violation of any federal or state law or listing requirements of the New York
Stock Exchange for such shares or a violation of any foreign jurisdiction where
Awards are or will be granted under the Plan. The provisions of the Plan shall
be construed, regulated and administered according to the laws of the State of
New York without giving effect to principles of conflicts of law, except to the
extent superseded by any controlling Federal statute. Notwithstanding anything
herein to the contrary, the terms of the Plan are intended to, and shall be
interpreted and applied so as to, comply in all respects with Section 409A. The
Committee may amend the terms of any award heretofore granted, prospectively or
retroactively, in order to cure any potential defects under Section 409A, in a
manner deemed appropriate by the Committee in its sole discretion, without the
consent of the Participant. Nothing in this Section 16(l) shall be construed as
an admission that any of the compensation and/or benefits payable under this
Plan constitutes “deferred compensation” subject to Section 409A.

(m) If any provision of the Plan is or becomes or is deemed invalid, illegal or
unenforceable in any jurisdiction, or would disqualify the Plan or any Award
under any law deemed applicable by the Committee, such provision shall be
construed or deemed amended to conform to applicable laws or if it cannot be
construed or deemed amended without, in the determination of the Committee,
materially altering the intent of the Plan, it shall be stricken and the
remainder of the Plan shall remain in full force and effect.

(n) Awards may be granted to Participants who are foreign nationals or employed
outside the United States, or both, on such terms and conditions different from
those applicable to Awards to Employees employed in the United States as may, in
the judgment of the Committee, be necessary or desirable in order to recognize

 

15



--------------------------------------------------------------------------------

differences in local law or tax policy. The Committee also may impose conditions
on the exercise or vesting of Awards in order to minimize the Company’s
obligation with respect to tax equalization for Employees on assignments outside
their home country.

(o) If approved by the Committee in its sole discretion, an Employee’s absence
or leave because of military or governmental service, Total and Permanent
Disability or other reason shall not be considered an interruption of employment
for any purpose under the Plan; provided, however, that to the extent an Award
under this Plan is subject to Section 409A, such absence or leave shall be
considered a Separation from Service to the extent provided by Section 409A.

SECTION 17. TERM OF PLAN

The Plan shall terminate on the tenth anniversary of the Effective Date, unless
sooner terminated by the Board pursuant to Section 13.

SECTION 18. COMPLIANCE WITH SECTION 16

With respect to Participants subject to Section 16 of the Exchange Act
(“Members”), transactions under the Plan are intended to comply with all
applicable conditions of Rule 16b-3 or its successors under the Exchange Act. To
the extent that compliance with any Plan provision applicable solely to such
Members that is included solely for purposes of complying with Rule 16b-3 is not
required in order to bring a transaction by such Member in compliance with Rule
16b-3, it shall be deemed null and void as to such transaction, to the extent
permitted by law and deemed advisable by the Committee. To the extent any
provision in the Plan or action by the Committee involving such Members is
deemed not to comply with an applicable condition of Rule 16b-3, it shall be
deemed null and void as to such Members, to the extent permitted by law and
deemed advisable by the Committee.

 

16



--------------------------------------------------------------------------------

APPENDIX A

GRANDFATHERED BENEFITS

Distribution, settlement or payment of amounts that were earned and vested
(within the meaning of Section 409A) under the Plan prior to 2005 (and earnings
thereon) and are exempt from the requirements of Section 409A shall be made in
accordance with certain Plan terms as in effect on December 31, 2004, and as set
forth in this Appendix A. Unless otherwise specified in this Appendix A,
Grandfathered Benefits shall be governed by the terms of the Plan.

 

SECTION 2. DEFINITIONS

As used in this Appendix A, all terms have the same meaning as defined in
Section 2 of the Plan, except as set forth below:

(a)  “Fair Market Value” shall mean, with respect to Shares, as of any date, the
average of the high and low trading prices for the Shares as reported on the New
York Stock Exchange for that date or, if no such prices are reported for that
date, the average of the high and low trading prices on the next preceding date
for which such prices were reported, unless otherwise determined by the
Committee.

SECTION 6. STOCK OPTIONS

Options may be granted hereunder to any Participant, either alone or in addition
to other Awards granted under the Plan and shall be subject to the following
terms and conditions:

(a)  Option Price. The option price per Share shall be not less than the Fair
Market Value of the Shares on the date the Option is granted.

(b)  Number of Shares. The Option shall state the number of Shares covered
thereby.

(c)  Exercise of Option. Unless otherwise determined by the Committee, an Option
will be deemed exercised by the optionee, or in the event of death, an option
shall be deemed exercised by the estate of the optionee, or by a person who
acquired the right to exercise such option by bequest or inheritance or by
reason of the death of the optionee, upon delivery of (i) a notice of exercise
to the Company or its representative, or by using other methods of notice as the
Committee shall adopt, and (ii) accompanying payment of the option price in
accordance with any restrictions as the Committee shall adopt. The notice of
exercise, once delivered, shall be irrevocable. Notwithstanding the above, and
unless the Committee determines otherwise, in the event that (i) an optionee
dies, (ii) his representative has a right to exercise an Option, (iii) the
Option is not exercised by the last day on which it is exercisable, and (iv) the
option price per share is below the Fair Market Value of a Share on such date,
the Option shall be deemed exercised on such date via a cashless exercise
procedure and the resulting proceeds net of any required tax withholding shall
be paid to the representative.

(d)  Other Provisions. The Option shall also be subject to such other terms and
conditions as the Committee shall deem advisable or appropriate, consistent with
the provisions of the Plan as herein set forth. In addition, Incentive Stock
Options shall contain such other provisions as may be necessary to meet the
requirements of the Code and the Treasury Department rulings and regulations
issued thereunder with respect to Incentive Stock Options.

 

17



--------------------------------------------------------------------------------

SECTION 9. PERFORMANCE AWARDS

Performance Awards may be paid in cash, Shares, other property, or any
combination thereof, and may be subject to such other terms and conditions as
the Committee shall deem advisable or appropriate, consistent with the
provisions of the Plan as set forth, in the sole discretion of the Committee at
the time of payment. The performance levels to be achieved for each Performance
Period and the amount of the Award to be distributed shall be conclusively
determined by the Committee. Performance Awards may be paid in a lump sum or in
installments following the close of the Performance Period or, in accordance
with procedures established by the Committee, on a deferred basis.

SECTION 10. OTHER STOCK UNIT AWARDS

(a)  Stock and Administration. Awards that are valued by reference to, or are
otherwise based on, Shares (“Other Stock Unit Awards”) may be granted hereunder
to Participants, either alone or in addition to other Awards granted under the
Plan, and such Other Stock Unit Awards shall also be available as a form of
payment in the settlement of other Awards granted under the Plan. Other Stock
Unit Awards may be paid in Shares, cash or any other form of property, as the
Committee shall determine. Subject to the provisions of the Plan, the Committee
shall have sole and complete authority to determine the Employees to whom and
the time or times at which such Awards shall be made, the number of Shares to be
granted pursuant to such Awards, and all other conditions of the Awards. Any
Other Stock Unit Awards shall be subject to such other terms and conditions as
the Committee shall deem advisable or appropriate, consistent with the
provisions of the Plan as herein set forth. Unless the Committee determines
otherwise to address specific considerations, Other Stock Unit Awards granted to
Employees shall have a vesting period of not less than one year.

(b)  Other Provisions. Shares (including securities convertible into Shares)
subject to Awards granted under this Section 10 may be issued for no cash
consideration or for such minimum consideration as may be required by applicable
law.

SECTION 11. CHANGE IN CONTROL PROVISIONS

(a)  Unless the Committee or Board shall determine otherwise at the time of
grant with respect to a particular Award, and notwithstanding any other
provision of the Plan to the contrary, in the event a Participant’s employment
or service is involuntarily terminated without cause (as determined by the
Committee or Board in its sole discretion) during the 24-month period following
a Change in Control:

  (i) any Options and Stock Appreciation Rights outstanding, and which are not
then exercisable and vested, shall become immediately fully vested and
exercisable;

  (ii) the restrictions and deferral limitations applicable to any Restricted
Stock shall lapse, and such Restricted Stock shall immediately become free of
all restrictions and limitations and become fully vested and transferable to the
full extent of the original grant;

  (iii) all Performance Awards shall be considered to be earned and payable in
full, based on the applicable performance criteria or, if not determinable, at
the target level and any deferral or other restriction shall lapse and such
Performance Awards shall be immediately settled or distributed; and

  (iv) the restrictions and deferral limitations and other conditions applicable
to any other Stock Unit Awards or any other Awards shall immediately lapse, and
any such Other Stock Unit Awards or such other Awards shall become free of all
restrictions, limitations or conditions and become fully vested and transferable
to the full extent of the original grant.

(b) Change in Control Cash Out. Notwithstanding any other provision of the Plan,
in the event of a Change in Control the Committee or Board may, in its
discretion, provide that each Option or Stock Appreciation

 

18



--------------------------------------------------------------------------------

Right shall, upon the occurrence of a Change in Control, be cancelled in
exchange for a cash payment to be made within 60 days of the Change in Control
in an amount equal to the amount by which the Change in Control Price per Share
exceeds the purchase price per Share under the Option or Stock Appreciation
Right (the “spread”) multiplied by the number of Shares granted under the Option
or Stock Appreciation Right.

 

19